Exhibit 10.22.4

 

THIS INSTRUMENT PREPARED BY

AND RETURN TO:

Thomas M. Little, Esquire

Foley & Lardner, LLP

100 North Tampa Street

Suite 2700

Tampa, Florida  33602

 

NOTICE OF FUTURE ADVANCE, NOTE, MORTGAGE AND LOAN DOCUMENT
MODIFICATION AGREEMENT

 

THIS NOTICE OF FUTURE ADVANCE, NOTE, MORTGAGE, AND LOAN DOCUMENT MODIFICATION
AGREEMENT (“Agreement”), is made effective as of the        day of August, 2005,
by and among GTA STONEHENGE, LLC, a South Carolina limited liability company
(the “Mortgagor”); GOLF TRUST OF AMERICA, L.P., a Delaware limited partnership,
(the “Guarantor”); and TEXTRON FINANCIAL CORPORATION, a Delaware corporation,
whose address is 11575 Great Oaks Way, Suite 210, Alpharetta, Georgia 30022 (the
“Leasehold Mortgagee”), who is the holder of that certain Leasehold Mortgage,
Security Agreement and Fixture Filing dated March 18, 2004, and recorded in Book
00914, beginning on Page 0067 of the Public Records of Richland County, South
Carolina (the “Leasehold Mortgage”).

 

R E C I T A L S :

 

A.                                   Mortgagor has a leasehold interest in that
certain real property, situate, lying and being in Richland County, South
Carolina (the “Property”), which is more particularly described in the Leasehold
Mortgage.

 

B.                                     Mortgagor is indebted to Mortgagee, as
evidenced by that certain Revolving Promissory Note dated March 18, 2004, in the
original principal amount of Two Million One Hundred Thousand and No/100 Dollars
($2,100,000.00) (the “Prior Note”).

 

C.                                     The payment of the indebtedness evidenced
by the Prior Note is secured by, among other things, (i) the Leasehold Mortgage,
as amended by this Agreement (collectively, the “Mortgage”), which Mortgage
encumbers the real property described in the Leasehold Mortgage, (ii) that
certain Assignment of Leases, Rents and Contracts dated as of March 18, 2004,
and recorded in Book 00914, beginning on Page 0106 of the Public Records of
Richland County, South Carolina (the “Assignment”), (iii) that certain Guaranty
Agreement dated March 18, 2004 in favor of Mortgagee and executed by Guarantor
(the “Guaranty Agreement”), (iv) that certain UCC Financing Statement recorded
in Book 00914, Page 0168 in the Public Records of Richland County, South
Carolina and (v) that certain Loan Agreement dated as of March 18, 2004 (the
“Loan Agreement”).

 

--------------------------------------------------------------------------------


 

D.                                    The Mortgage, the Assignment, the Guaranty
Agreement and all other documents evidencing and/or securing the Prior Note and
the Note (as defined herein), the Loan Agreement (as defined herein), the
Mortgage Security Agreement and Fixture Filing securing the Guaranty Agreement
recorded in Book 00914 beginning on Page 0030 of the Public Records of Richland
County, South Carolina (the “Guaranty Mortgage”) and all other documents
evidencing and/or securing the Note are hereinafter collectively referred to as
the “Loan Documents”.

 

E.                                      The Mortgagor desires to obtain an
additional advance in the amount of Two Million One Hundred Thousand and
No/Dollars ($2,100,000.00) from Mortgagee, and Mortgagee is willing to advance
such sum provided that the repayment of such sum is secured as a future advance
(the “Future Advance”) under the terms of the Loan Documents and as set forth
herein.

 

F.                                      Of even date herewith, Mortgagor
executed that certain Amended and Restated Revolving Promissory Note in the
original principal amount of $4,200,000.00, in favor of Mortgagee (the “Note”),
evidencing the Future Advance and governing the terms and conditions of
advancing same.

 

G.                                     Mortgagee and Mortgagor have further
agreed to modify and amend certain terms and conditions of the Mortgage and Loan
Documents to evidence the addition of the Future Advance to the indebtedness
evidenced by the Note.

 

NOW, THEREFORE, in consideration of the Future Advance, and in consideration of
the premises and of the mutual covenants contained herein, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged among the parties, it is agreed as follows:

 


1.                                       RECITALS.  THE ABOVE RECITALS ARE TRUE
AND CORRECT AND ARE INCORPORATED HEREIN.


 


2.                                       FUTURE ADVANCE.  THIS AGREEMENT
EVIDENCES AN ADDITIONAL ADVANCE MADE BY MORTGAGEE PURSUANT TO THE FUTURE ADVANCE
PROVISION OF THE MORTGAGE REFERRED TO HEREINABOVE.  THIS ADDITIONAL ADVANCE IS
EVIDENCED BY THE NOTE OF EVEN DATE HEREWITH. IT IS AGREED THAT THE INDEBTEDNESS
EVIDENCED BY THE NOTE SHALL BE EQUALLY SECURED WITH AND HAVE THE SAME PRIORITY
AS THE ORIGINAL INDEBTEDNESS AND IS SUBJECT TO ALL OF THE TERMS AND PROVISIONS
OF THE MORTGAGE AND OTHER LOAN DOCUMENTS AS EXPRESSLY MODIFIED HEREIN.  THE
UNDERSIGNED MORTGAGOR PROMISES TO PAY THE INDEBTEDNESS EVIDENCED BY THE NOTE IN
ACCORDANCE WITH THE TERMS AND CONDITIONS INCLUDING THE RATE OF INTEREST AND
OTHER TERMS OF REPAYMENT SET FORTH IN THE NOTE.


 


3.                                       AMENDMENTS.  THE NOTE RENEWS AND AMENDS
THE PRIOR NOTE IN ITS ENTIRETY, AND THE LOAN DOCUMENTS ARE HEREBY MODIFIED TO
PROVIDE THAT THE LOAN DOCUMENTS GOVERN AND SECURE THE NOTE, AND ALL REFERENCES
IN THE LOAN DOCUMENTS TO THE NOTE AND INDEBTEDNESS EVIDENCED THEREBY MEAN AND
REFER TO THE NOTE, AND INDEBTEDNESS THEREBY.


 


A.                                       THE LOAN AGREEMENT IS MODIFIED IN
ACCORDANCE WITH THE AMENDED AND RESTATED LOAN AGREEMENT OF EVEN DATE HEREOF, AND
ALL REFERENCES IN THE

 

2

--------------------------------------------------------------------------------


 


LOAN DOCUMENTS TO LOAN AGREEMENT MEAN AND REFER TO THE AMENDED AND RESTATED LOAN
AGREEMENT.


 


B.                                      THE MORTGAGE AND COLLATERAL ASSIGNMENT
ARE HEREBY AMENDED AS FOLLOWS:


 


I.              THE PAYMENT OF THE NOTE IS AND SHALL BE SECURED BY THE LIENS AND
SECURITY INTERESTS CREATED BY THE MORTGAGE AND COLLATERAL ASSIGNMENT; AND


 


II.             ALL REFERENCES IN THE MORTGAGE OR THE COLLATERAL ASSIGNMENT TO
THE ORIGINAL OR MAXIMUM AMOUNT OF THE PRINCIPAL INDEBTEDNESS SECURED THEREBY
SHALL BE DEEMED AND CONSTRUED TO REFER TO THE SUM OF $4,200,000.00.


 


4.                                       MODIFICATION OF LOAN DOCUMENTS.  THE
TERMS OF THE LOAN DOCUMENTS ARE HEREBY MODIFIED SO AS TO PROVIDE THAT THE
REPAYMENT TERMS OF THE INDEBTEDNESS SECURED THEREBY SHALL ALSO INCLUDE THE
REPAYMENT TERMS OF THE FUTURE ADVANCE AS EVIDENCED BY THE NOTE.


 


5.                                       RATIFICATION.  EXCEPT AS HEREIN
MODIFIED AND AMENDED, THE TERMS AND CONDITIONS OF THE NOTE, THE MORTGAGE, THE
LOAN DOCUMENTS AND ALL OF THE DOCUMENTS EXECUTED WITH RESPECT TO THE FOREGOING
ARE HEREBY RATIFIED AND AFFIRMED AND SHALL REMAIN IN FULL FORCE AND EFFECT.


 


6.                                       WARRANTIES AND REPRESENTATIONS. 
MORTGAGOR AND GUARANTOR HEREBY JOINTLY AND SEVERALLY AFFIRM, WARRANT AND
REPRESENT THAT ALL OF THE WARRANTIES AND REPRESENTATIONS MADE IN THE PRIOR NOTE,
THE MORTGAGE, AND THE LOAN DOCUMENTS, AND ANY OTHER DOCUMENTS OR INSTRUMENTS
RECITED HEREIN OR EXECUTED WITH RESPECT THERETO DIRECTLY OR INDIRECTLY, ARE TRUE
AND CORRECT AS OF THE DATE HEREOF AND THAT NEITHER MORTGAGOR NOR GUARANTOR IS IN
DEFAULT OF ANY OF THE FOREGOING NOR AWARE OF ANY DEFAULT WITH RESPECT THERETO,
AND THAT NEITHER MORTGAGOR NOR GUARANTOR HAS ANY DEFENSE OR RIGHT OF OFFSET WITH
RESPECT TO ANY INDEBTEDNESS OWED TO MORTGAGEE.  MORTGAGOR AND GUARANTOR HEREBY
JOINTLY AND SEVERALLY RELEASE MORTGAGEE FROM ANY CAUSE OF ACTION AGAINST IT
EXISTING AS OF THE DATE OF EXECUTION HEREOF.  THE RIGHTS AND DEFENSES BEING
WAIVED AND RELEASED HEREUNDER INCLUDE WITHOUT LIMITATION ANY CLAIM OR DEFENSE
BASED ON THE MORTGAGEE HAVING CHARGED OR COLLECTED INTEREST AT A RATE GREATER
THAN THAT ALLOWED TO BE CONTRACTED FOR BY APPLICABLE LAW AS CHANGED FROM TIME TO
TIME, PROVIDED, HOWEVER, THAT IN NO EVENT SHALL SUCH WAIVER AND RELEASE BE
DEEMED TO CHANGE OR MODIFY THE TERMS OF THE LOAN DOCUMENTS WHICH PROVIDE THAT
SUMS PAID OR RECEIVED IN EXCESS OF THE MAXIMUM RATE OF INTEREST ALLOWED TO BE
CONTRACTED FOR BY APPLICABLE LAW, AS CHANGED FROM TIME TO TIME, REDUCE THE
PRINCIPAL SUM DUE, SAID PROVISION TO BE IN FULL FORCE AND EFFECT.


 


7.                                       SECURITY.  THE PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT THE PAYMENT OF THE NOTE, AND THE INDEBTEDNESS
EVIDENCED BY IT, TOGETHER WITH ALL OTHER INDEBTEDNESS OWED TO MORTGAGEE, IS
SECURED BY THE LOAN DOCUMENTS.


 


8.                                       NOVATION.  IT IS THE INTENT OF THE
PARTIES THAT THIS INSTRUMENT SHALL NOT CONSTITUTE A NOVATION AND SHALL IN NO WAY
ADVERSELY AFFECT THE LIEN PRIORITY OF THE MORTGAGE AND

 

3

--------------------------------------------------------------------------------


 


OTHER LOAN DOCUMENTS REFERRED TO ABOVE.  IN THE EVENT THAT THIS AGREEMENT, OR
ANY PART HEREOF, SHALL BE CONSTRUED BY A COURT OF COMPETENT JURISDICTION AS
OPERATING TO AFFECT THE LIEN PRIORITY OF THE MORTGAGE OR THE OTHER LOAN
DOCUMENTS, OR ANY OF THEM, OVER THE CLAIMS WHICH WOULD OTHERWISE BE SUBORDINATE
THERETO, THEN TO THE EXTENT SO RULED BY SUCH COURT, AND TO THE EXTENT THAT THIRD
PERSONS ACQUIRING AN INTEREST IN SUCH PROPERTY AS IS ENCUMBERED BY THE MORTGAGE
AND OTHER LOAN DOCUMENTS BETWEEN THE TIME OF EXECUTION OF THE MORTGAGE, THE
OTHER LOAN DOCUMENTS, AND THE EXECUTION HEREOF, ARE PREJUDICED THEREBY, THIS
AGREEMENT, OR SUCH PORTION HEREOF AS SHALL BE SO CONSTRUED, SHALL BE VOID AND OF
NO FORCE AND EFFECT AND THIS AGREEMENT SHALL CONSTITUTE, AS TO THAT PORTION, A
SUBORDINATE LIEN ON THE COLLATERAL DESCRIBED THEREIN, INCORPORATING BY REFERENCE
THE TERMS OF THE MORTGAGE AND OTHER LOAN DOCUMENTS, AND WHICH MORTGAGE AND THE
OTHER LOAN DOCUMENTS THEN SHALL BE ENFORCED PURSUANT TO THE TERMS THEREIN
CONTAINED, INDEPENDENT OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT
NOTWITHSTANDING THE FOREGOING, THE PARTIES HERETO, AS BETWEEN THEMSELVES, SHALL
BE BOUND BY ALL TERMS AND CONDITIONS HEREOF UNTIL ALL INDEBTEDNESS OWING FROM
THE MORTGAGOR AND TO THE MORTGAGEE HAS BEEN PAID IN FULL.


 


9.                                       GUARANTOR.  GUARANTOR JOINS INTO THIS
AGREEMENT FOR THE PURPOSE OF CONSENTING TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, THE NOTE AND TO THE MODIFICATIONS TO THE LOAN DOCUMENTS, INCLUDING,
BUT NOT LIMITED TO THE MODIFICATION OF THE GUARANTY MORTGAGE, MADE HEREIN AND TO
ACKNOWLEDGE AND AGREE THAT IT IS LIABLE IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THE GUARANTY AGREEMENTS FOR THE REPAYMENT OF THE INDEBTEDNESS
EVIDENCED BY NOTE AND FOR THE PERFORMANCE OF MORTGAGOR’S OBLIGATIONS UNDER THE
TERMS OF THE LOAN DOCUMENTS.


 


10.                                 COSTS.  MORTGAGOR SHALL PAY ALL COSTS OF THE
MODIFICATION MADE HEREBY, TO INCLUDE WITHOUT LIMITATION ATTORNEY’S FEES AND
RECORDING FEES, AS WELL AS THE COST OF AN ENDORSEMENT TO MORTGAGEE’S TITLE
INSURANCE POLICY INSURING THE LIEN OF THE MORTGAGE AFTER THE RECORDING OF THIS
AGREEMENT AND INCREASING THE AMOUNT OF TITLE INSURANCE TO INCLUDE, WITHOUT
LIMITATION, THE FUTURE ADVANCE.  SUCH COSTS SHALL BE DUE AT CLOSING HEREUNDER
AND THE PAYMENT THEREOF SHALL BE A CONDITION PRECEDENT TO MORTGAGEE’S DUTIES
HEREUNDER.  IN THE EVENT IT IS DETERMINED THAT ADDITIONAL COSTS RELATING TO THIS
TRANSACTION ARE DUE, MORTGAGOR AGREES TO PAY SUCH COSTS IMMEDIATELY UPON DEMAND.


 


11.                                 LIEN.  MORTGAGOR WARRANTS AND REPRESENTS
THAT THE LIENS OF THE LOAN DOCUMENTS ARE VALID LIENS ON THE PROPERTY DESCRIBED
THEREIN, AS MODIFIED HEREBY, AND WITH A PRIORITY AS STATED HEREIN AND AS SET
FORTH IN THE COMMONWEALTH LAND TITLE INSURANCE CORPORATION POLICY
NO. 507-0004153 AND 507-0004154.  IF AT ANY TIME MORTGAGEE SHALL DETERMINE THAT
THE LIEN PRIORITY OF ITS LOAN DOCUMENTS AS STATED THEREIN IS INVALID OR IN
JEOPARDY, OR IF AT ANY TIME MORTGAGEE IS UNABLE TO OBTAIN TITLE INSURANCE
INSURING SUCH LIENS AS VALID LIENS WITH THE PRIORITY STATED THEREIN ON THE
COLLATERAL DESCRIBED THEREIN, THEN MORTGAGEE SHALL HAVE THE OPTION OF DECLARING
THE ENTIRE INDEBTEDNESS SECURED BY THE LOAN DOCUMENTS, TOGETHER WITH ALL ACCRUED
INTEREST TO BE IMMEDIATELY DUE AND PAYABLE IN FULL.

 

4

--------------------------------------------------------------------------------


 


12.                                 RECORDATION.  THE RECORDING OF THIS
AGREEMENT IN THE PUBLIC RECORDS OF RICHLAND COUNTY, SOUTH CAROLINA, SHALL
EVIDENCE THE CLOSING OF THE LOAN TRANSACTION DESCRIBED HEREIN.


 


13.                                 ACKNOWLEDGEMENTS.  MORTGAGOR AND GUARANTOR
JOINTLY AND SEVERALLY ACKNOWLEDGE THAT THE LOAN DOCUMENTS ARE IN FULL FORCE AND
EFFECT, AND THAT NO NOTICE LIMITING THE MAXIMUM PRINCIPAL AMOUNT OF THE
INDEBTEDNESS SECURED BY THE MORTGAGE HAS BEEN FILED IN THE PUBLIC RECORDS OF THE
COUNTY IN WHICH THE MORTGAGE IS RECORDED, NOR HAS ANY SUCH NOTICE BEEN EXECUTED
OR DELIVERED, UNLESS MORTGAGOR HAS GIVEN WRITTEN NOTICE OF SUCH EVENT TO
MORTGAGEE IN A SWORN AFFIDAVIT OF EVEN DATE WITH THIS AGREEMENT.  IN THE EVENT
ANY SUCH NOTICE LIMITING THE PRINCIPAL AMOUNT WHICH MAY BE SECURED BY THE
MORTGAGE HAS BEEN RECORDED, EXECUTED OR DELIVERED, THEN THIS AGREEMENT SHALL
ALSO CONSTITUTE A RESCISSION OF SUCH NOTICE, WHICH NOTICE SHALL, UPON THE
EXECUTION AND DELIVERY OF THIS AGREEMENT, BE DEEMED TO BE VOID AND OF NO FURTHER
FORCE OR EFFECT.


 


14.                                 MISCELLANEOUS.


 


A.                                       PARAGRAPH HEADINGS USED HEREIN ARE FOR
CONVENIENCE ONLY AND SHALL NOT BE CONSTRUED AS CONTROLLING THE SCOPE OF ANY
PROVISION HEREOF.


 


B.                                      THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF SOUTH CAROLINA AND OF THE
UNITED STATES OF AMERICA AND THE RULES AND REGULATIONS PROMULGATED UNDER THE
AUTHORITY THEREOF.


 


C.                                       TIME IS OF THE ESSENCE OF THIS
AGREEMENT.


 


D.                                      AS USED HEREIN, THE NEUTER GENDER SHALL
INCLUDE THE MASCULINE AND FEMININE GENDERS, AND VICE VERSA, AND THE SINGULAR THE
PLURAL, AND VICE VERSA, AS THE CONTEXT DEMANDS.


 


E.                                       ALL COSTS INCURRED BY MORTGAGEE IN
ENFORCING THIS AGREEMENT AND IN COLLECTION OF SUMS DUE MORTGAGEE FROM MORTGAGOR
AND/OR ANY GUARANTOR, TO INCLUDE, WITHOUT LIMITATION, REASONABLE ATTORNEY’S FEES
THROUGH ALL TRIALS, APPEALS AND PROCEEDINGS, TO INCLUDE, WITHOUT LIMITATION, ANY
PROCEEDINGS PURSUANT TO THE BANKRUPTCY LAWS OF THE UNITED STATES, SHALL BE PAID
BY MORTGAGOR AND ANY GUARANTOR, WHO SHALL BE JOINTLY AND SEVERALLY LIABLE
THEREFOR.


 


F.                                         THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO AS WELL AS THEIR SUCCESSORS
AND ASSIGNS, HEIRS AND PERSONAL REPRESENTATIVES.


 


15.                                 CONSOLIDATION NOTE: THE NOTE IS GIVEN IN
RENEWAL AND CONSOLIDATION OF (I) THE PRINCIPAL INDEBTEDNESS PREVIOUSLY EVIDENCED
BY A NOTE DATED AS OF MARCH 18, 2004, MADE BY MORTGAGOR AND PAYABLE TO THE ORDER
OF MORTGAGEE IN THE ORIGINAL PRINCIPAL AMOUNT OF $2,100,000.00 (“PRIOR NOTE”)
AND (II) A FUTURE ADVANCE MADE

 

5

--------------------------------------------------------------------------------


 


BY MORTGAGEE TO MORTGAGOR CONTEMPORANEOUSLY HEREWITH PURSUANT TO THE LOAN
DOCUMENTS, THE MAXIMUM PRINCIPAL AMOUNT OF $2,100,000.00 (THE “FUTURE
ADVANCE”).  AS OF THE EFFECTIVE DATE, THE OUTSTANDING PRINCIPAL BALANCE OF THE
PRIOR NOTE IS $2,100,000.00.  IT IS THE SPECIFIC INTENTION OF MORTGAGOR AND
MORTGAGEE THAT WHILE THE NOTE REPLACES THE PRIOR NOTE, IT IS NOT IN PAYMENT OR
SATISFACTION OF THE PRIOR NOTE, BUT RATHER A SUBSTITUTION OF ONE EVIDENCE OF
DEBT FOR ANOTHER, WITHOUT ANY INTENT TO EXTINGUISH THE OLD.


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal on August 4, 2005.

 

 

Witnesses:

 

TEXTRON: 

 

 

 

 

 

TEXTRON FINANCIAL

 

 

CORPORATION, a Delaware corporation

Print Name:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

Print Name:

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

BORROWER:

 

 

 

 

 

GTA STONEHENGE, LLC, a

Print Name:

 

 

South Carolina limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ W. Bradley Blair, II

 

Print Name:

 

 

 

W. Bradley Blair, II

 

 

 

 

President

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

GOLF TRUST OF AMERICA, L.P., a

Print Name:

 

 

Delaware limited partnership

 

 

 

 

 

 

 

 

 

By:

GTA GP, Inc., a Maryland corporation

 

 

 

 

 

  By:

/s/ W. Bradley Blair, II

 

Print Name:

 

 

 

W. Bradley Blair, II

 

 

 

 

President

 

6

--------------------------------------------------------------------------------


 

STATE OF

 

 

COUNTY OF

 

 

 

The foregoing instrument was acknowledged before me this              day of
                    , 2005, by W. Bradley Blair, II, President of GTA
STONEHENGE, LLC, a South Carolina limited liability company, on behalf of the
corporation.  He is personally known to me or has produced
                                         as identification.

 

 

 

 

 

 

NOTARY PUBLIC

 

 

Name:

 

 

 

Serial #:

 

 

 

My Commission Expires:

 

 

 

STATE OF

 

 

COUNTY OF

 

 

 

The foregoing instrument was acknowledged before me this              day of
                    , 2005, by W. Bradley Blair, II, as President of GTA GP,
INC., a Maryland corporation, General Partner of Golf Trust of America, L.P., a
Delaware limited partnership, on behalf of the partnership and the corporation. 
He is personally known to me or has produced
                                         as identification.

 

 

 

 

 

 

NOTARY PUBLIC

 

 

Name:

 

 

 

Serial #:

 

 

 

My Commission Expires:

 

 

7

--------------------------------------------------------------------------------


 

STATE OF

 

 

COUNTY OF

 

 

 

The foregoing instrument was acknowledged before me this              day of
August, 2005, by Jeffrey Burkle, Senior Vice President of TEXTRON FINANCIAL
CORPORATION, a Delaware corporation, on behalf of the corporation.  He is
personally known to me or has produced                                         
as identification.

 

 

 

 

 

NOTARY PUBLIC

 

 

Name:

 

 

 

Serial #:

 

 

 

My Commission Expires:

 

 

8

--------------------------------------------------------------------------------